Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s amendments and arguments are persuasive to overcome the 35 U.S.C. §§ 112(a) and 103 rejections from the Final Office action mailed on July 21, 2021.  Specifically, the Applicant’s amendments provide clarity and are adequately supported in the written description of the specification as originally filed. Furthermore, the Applicant’s claims are novel and non-obvious in view of the prior art dating back to the Applicant’s priority date of December 13, 2013. Specifically, claims 1-4, 6-10, 13-18 and 20-23 do not teach the feature limitations of “A vehicle activity information system onboard a vehicle, the system comprising: at least one processor; and memory communicatively coupled to the at least one processor, the storage device memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving sensor data generated by at least one sensor device on the vehicle, the at least one sensor device comprising at least one of the group consisting of an accelerometer, a compass, a temperature sensor, and a Global Positioning System (GPS) module; performing real-time analysis of the sensor data received from the at least one sensor device to determine that a trigger event is occurring; in response to determining that the trigger event is occurring based on the real- time analysis of the sensor data, causing at least one camera on the vehicle to capture video data of at least one of an exterior of the vehicle or an interior of the vehicle during a period of time that includes the trigger event; determining information that includes a portion of the sensor data, wherein the information is determined based on one or more rules that indicate, for a particular type of the trigger event, the information to be provided for performance evaluation; storing the information, [[and]] the video data, and a description of the trigger event in the memory; and communicating the information, the video data, and the description of the trigger event over at least one network to a computing device that is remote from the vehicle, causing the computing device to present, in a user interface, the information, the video data, the description of the trigger event, an identification of a driver of the vehicle during the trigger event, performance data that is associated with the driver and that is generatedPage: 3 ofl1 based at least partly on the video data, and a score that is associated with at least one identified behavior of the driver and that is generated based at least partly on the video data.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715